Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Conley on 6/28/22.

IN THE CLAIMS:
12. (Currently Amended) An aft cowl for an aircraft engine, the aft cowl comprising: 
a flexible skin located radially outward from a discharge nozzle of an engine core of the aircraft engine, the flexible skin including: 
a first skin segment; 
a second skin segment; and 
a slot located between the first skin segment and the second skin segment; and 
an axial hat stiffener having a first flange coupled to an inner surface of the first skin segment, a second flange coupled to an inner surface of the second skin segment, and a body spanning across the slot and coupling the first flange and the second flange, the body extending in a radially inward direction away from the slot and toward the engine core;
wherein the axial hat stiffener enables radial movement of the flexible skin away from a first radial position and toward a second radial position when a pressure within a core compartment of the aircraft engine exceeds a pressure threshold and enables radial movement of the flexible skin away from the second radial position and toward the first radial position when the pressure within the core compartment does not exceed the pressure threshold.

13. (Canceled)

In claim 15, amend: “The aft cowl of claim [[13]]12,”

In claim 25, amend: “The aft cowl of claim [[13]]12,”

In claim 26, amend: “The aft cowl of claim [[13]]12,”

In claim 27, amend: “The aft cowl of claim [[13]]12,”

28. (Currently Amended) An aircraft engine, comprising: 
an engine core having an outer surface; 
an inner wall located radially outward from the outer surface of the engine core, the inner wall having an inner surface; 
a core compartment defined by the outer surface of the engine core and the inner surface of the inner wall; 
a fluid device configured to extract bleed air from an engine compressor of the aircraft engine; 
a conduit in fluid communication with the fluid device, the conduit configured to route extracted bleed air from the fluid device to an aircraft system to be powered by the aircraft engine, the conduit including a portion located within the core compartment, wherein the extracted bleed air is to enter the core compartment in response to a burst event associated with the portion of the conduit; and 
an aft cowl located adjacent the inner wall, the aft cowl including a flexible portion defining a throat area adjacent a discharge nozzle of the engine core, the flexible portion to move radially between a first radial position in response to pressure within the core compartment not exceeding a burst pressure threshold and a second radial position in response to pressure within the core compartment exceeding the burst pressure threshold, the throat area being greater when the flexible portion is in the second radial position than when the flexible portion is in the first radial position, the burst pressure threshold corresponding to an increase in pressure that occurs within the core compartment in response to the burst event;
wherein the flexible portion includes: 
a first skin segment; 
a second skin segment; 
a slot located between the first skin segment and the second skin segment; and an axial hat stiffener having a first flange coupled to an inner surface of the first skin segment, a second flange spaced apart from the first flange and coupled to an inner surface of the second skin segment, and a body coupling the first flange and the second flange, the body spanning across the slot, the body extending in a radially inward direction away from the slot and toward the engine core.

29. (Canceled)
Allowable Subject Matter
Claims 1-3, 5, 9-12, 15, 22-28, 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, a body coupling the first flange and the second flange, the body spanning across the slot, the body extending in a radially inward direction away from the slot and toward the engine core. US 4544098 fails to teach, in combination with the other claim limitations, radial movement of the flexible skin away from a first radial position and toward a second radial position when a pressure within a core compartment of the aircraft engine exceeds a pressure threshold and enables radial movement of the flexible skin away from the second radial position and toward the first radial position when the pressure within the core compartment does not exceed the pressure threshold. US 2021/0095578 fails to teach, in combination with the other claim limitations, an axial hat stiffener having a first flange coupled to an inner surface of the first skin segment, a second flange spaced apart from the first flange and coupled to an inner surface of the second skin segment, and a body coupling the first flange and the second flange, the body spanning across the slot, the body extending in a radially inward direction away from the slot and toward the engine core.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741